DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 and 23-26 in the reply filed on March 11, 2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 16-18 and 23-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-19 and 20-23, respectively, of U.S. Patent No. 10,424,060. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15, 16-18 and 23-26 are anticipated by claims 1-15, 17-19 and 20-23, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claim 1, the examiner states that the limitation “identify a surgical textile shape using the infrared images” is not clear. The claim fails to recite acquiring any specific images. The claim merely recites acquiring infrared images without specifying the object or target that is being imaged. Therefore, it is not clear how surgical textile shape is identified without an image of surgical textile or such.
Additionally, claim 1 recites “generate shape information from the infrared images” which is also not clear. Is the “shape information” about the surgical textile shape identified in the infrared images or any other shape within the infrared images? 
Furthermore, the examiner states that the limitation “identify surgical textile pixels in the color images” is not clear. The claim fails to recite acquiring any specific type images. For example, the claim merely recites acquiring color images without specifying the object or target that is being imaged. Therefore, it is not clear how surgical textile pixels are identified without a color image of surgical textile or such.

In regards to claim 16, the examiner states that “using the depth image to determine the presence of the object in a field of view” is not clear. The limitation appears to be redundant. The claim already recites that the depth image is an image of an object containing a blood component; thus, it would be implied that the object is already present in the image’s field of view when acquired. Stated otherwise, it is not clear what is meant by determining presence of the object.
Claims 17-18 are also rejected under 35 USC 112 (b) for being dependent on claim 16 and failing to cure the deficiencies of claim 16.
In regards to claim 23, the examiner states that the limitations “capturing an infrared image of a field of view; capturing a color image of the field of view” are not clear. The limitations fail to specify if there is any specific object or target in the field of view that is being imaged. Moreover, a field of view is related to the acquisition device and can be wide or narrow. Thus, it is not clear how capturing images of any field of view can be used to identify a region of corresponding to a surgical textile.
Claims 24-26 are also rejected under 35 USC 112 (b) for being dependent on claim 23 and failing to cure the deficiencies of claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 16-18 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over US PgPub. No. 2013/0303870 by Satish et al. (hereinafter ‘Satish’) in view of US Patent No 6,640,130 by Freeman et al. (hereinafter ‘Freeman’).
In regards to claim 1, Satish teaches a system for measuring blood content, comprising: a color imaging system configured to acquire color images; (See Satish Paragraph [0039], Satish teaches capturing image of a physical sample.)
a processor configured to: identify a surgical textile shape using the infrared images; (See Satish Paragraph [0039], Satish teaches identifying surgical textile in the FOV)
generate shape information from the infrared images; (See Satish Paragraph [0040], Satish teaches determining portion of interest in the image.)
use the shape information to identify surgical textile pixels in the color images; and extract blood information from the surgical textile pixels. (See Satish Paragraphs [0042]-[0043], Satish teaches determining blood information based on color pixels.)

Freeman teaches acquiring an infrared image of the sample and using a combination of color and infrared images for the analysis. (See Freeman Col. 9, lines 4-29, Freeman teaches combination of image modalities for image analysis.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to Satish to include a combination of image modalities of Freeman.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Freeman in this manner in order to be provide sensitive and accurate analysis of objects in the camera’s field of view.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Satish with Freeman to obtain the invention as specified in claim 1. 

In regards to claim 2, Satish and Freeman teach all the limitations of claim 1. Freeman also teaches wherein the processor is further configured to transform the infrared images to a coordinate system corresponding to the color images. (See Freeman Col. 12, lines 45-50).



Claim 16 recites limitations that are similar to that of claim 1. Therefore, claim 16 is rejected similarly as claim 1.

In regards to claim 17, Satish and Freeman teach all the limitations of claim 16. Satish also teaches generating an image mask using the depth image; and applying the image mask to the color image to eliminate background pixels. (See Satish Paragraph [0041]).


In regards to claim 18, Satish and Freeman teach all the limitations of claim 17. Satish also teaches further comprising applying at least one of erosion and dilation image processing to the depth image. (See Satish Paragraph [0044]).

Claim 23 recites limitations that are similar to that of claim 1. Therefore, claim 23 is rejected similarly as claim 1.

In regards to claim 24, Satish and Freeman teach all the limitation of claim 23. Freeman also teaches further comprising transforming the infrared image to the geometry perspective of the color image. (See Freeman Col. 12, lines 45-50).

In regards to claim 25, Satish and Freeman teach all the limitations of claims 23. Satish also teaches further comprising downsampling the infrared image prior to generating the image mask. (See Satish Paragraph [0041] and Figure 6A).

In regards to claim 26, Satish and Freeman teach all the limitation of claim 25. Satish also teaches further comprising upsampling the image mask before using the image mask to identify the region of the color image. (See Satish Paragraph [0041] and Figure 6A).

Allowable Subject Matter
Claims 3-9 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, the applied art does not teach or suggest “wherein the processor is further configured to generate at a depth image from one of the infrared images.”
Claims 4-9 and 11-15 are indicated as allowable for being dependent on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UTPAL D SHAH/Primary Examiner, Art Unit 2665